
	

114 HRES 485 IH: Expressing solidarity with the people of Israel in the wake of recent terrorist attacks and condemning the Palestinian Authority for inciting an atmosphere of violence.
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 485
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Ms. McSally (for herself, Mr. Bishop of Michigan, Mr. Weber of Texas, Mr. Duncan of South Carolina, Mr. Cook, Mr. Costello of Pennsylvania, Mr. Sam Johnson of Texas, Ms. Jenkins of Kansas, Mr. Perry, Mr. Lamborn, Mr. Byrne, Mr. Tom Price of Georgia, Ms. Granger, Mr. Salmon, Mrs. Walorski, Mr. DeSantis, Mr. Zinke, Mrs. Comstock, Mrs. Ellmers of North Carolina, Mr. Dold, Mr. Schweikert, Mr. Barletta, Mr. Franks of Arizona, Mr. LaMalfa, Mr. Curbelo of Florida, Mr. Rouzer, Mrs. Blackburn, Mr. Boustany, Mr. Gibson, Mr. Poliquin, Mr. Mullin, Mr. Dent, Ms. Stefanik, Mr. Ratcliffe, Mr. McCaul, Mr. Valadao, Mr. Russell, Mr. Donovan, Mr. Gosar, Mrs. Mimi Walters of California, Mrs. Love, Mr. Katko, Mr. Crenshaw, and Mr. MacArthur) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing solidarity with the people of Israel in the wake of recent terrorist attacks and
			 condemning the Palestinian Authority for inciting an atmosphere of
			 violence.
	
	
 Whereas the United States is the single largest donor to the Palestinians, having committed over $5,000,000,000 in bilateral assistance with the aims of preventing terrorism against Israel from Hamas and other military organizations; fostering stability, prosperity, and self-governance in the West Bank; and meeting humanitarian needs;
 Whereas the Palestinian Authority makes payments to terrorists who are in Israeli jails; Whereas the Oslo II Agreement specifically details that Israel and the Palestinian Authority shall abstain from incitement, including hostile propaganda, against each other and, without derogating from the principle of freedom of expression, shall take legal measures to prevent such incitement by any organizations, groups or individuals within their jurisdiction;
 Whereas no aid is permitted for a power-sharing Palestinian Authority government that includes Hamas as a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence unless the President certifies that the Palestinian Authority government, including all ministers, has publicly accepted and is complying with conditions that they recognize the Jewish state of Israel’s right to exist and accept previous Israeli-Palestinian agreements;
 Whereas Fatah and Hamas agreed to the June 2014 formation of a consensus Palestinian Authority government;
 Whereas Hamas retains de facto control over the Gaza Strip; Whereas Palestinian Authority President Mahmoud Abbas said in September 2015 that Each drop of blood that was spilled in Jerusalem is pure blood as long as it’s for the sake of Allah. Every shahid (martyr) will be in heaven and every wounded person will be rewarded, by Allah’s will.;
 Whereas, on October 14, 2015, President Mahmoud Abbas falsely accused the Government of Israel of executing a Palestinian boy, who is alive and recovering in an Israeli hospital after he stabbed an innocent Israeli citizen and was hit by an automobile, thus continuing to incite violence against innocent Israelis; and
 Whereas seven people have been killed and dozens have been wounded in several terrorist attacks against Israelis committed by Palestinians from September 13, 2015, through October 14, 2015, including—
 (1)a September 13th attack on a personal vehicle in Jerusalem which resulted in the driver’s death; (2)an October 1st attack in Samaria where a rabbi and his wife were murdered in front of their four children;
 (3)an October 3rd attack in Jerusalem where a young man was stabbed to death in front of his wife and child, who also suffered wounds;
 (4)an October 4th attack in Jerusalem where a teenager was stabbed; (5)a series of attacks on October 7th involving a knife attack at a shopping mall, an attack on a woman driving her car in Tekoa, a stabbing in the Old City of Jerusalem, and an attack on an Israeli Defense Forces (IDF) soldier near Tel Aviv;
 (6)a series of attacks on October 8th involving a stabbing of a female IDF soldier and three others in Tel Aviv, a stabbing in Jerusalem, a stabbing near Hebron, and a stabbing of an IDF soldier near Galilee;
 (7)a series of attacks on October 9th involving 5 children wounded by rocks, a boy beaten and stabbed in Jerusalem, a police officer who was stabbed near Hebron, and a woman whose car was attacked near Jerusalem;
 (8)a series of attacks on October 10th involving 2 elderly men who were stabbed in Jerusalem, 2 police officers who were stabbed in Jerusalem, a bus driver who was injured in Jerusalem, and a woman who was injured while driving south of Jerusalem;
 (9)a series of attacks on October 11th involving a police officer who was injured when an explosive device was detonated during a traffic stop, and four people, including a girl celebrating her 15th birthday, who were injured when a terrorist rammed his car into the victims and proceeded to stab them;
 (10)a series of attacks on October 12th involving a stabbing in Jerusalem, a border policeman who was stabbed in Jerusalem, a man and a 13-year-old boy who were stabbed in Jerusalem, and a soldier who was stabbed on a bus in Jerusalem;
 (11)a series of attacks on October 13th involving the stabbing of five people north of Tel Aviv, a shooting and stabbing on a bus in Jerusalem, and the stabbing and shooting of 5 people, including a rabbi, in Jerusalem; and
 (12)a series of attacks in Jerusalem on October 14th involving a woman who was stabbed at a bus station and a terrorist who attacked armed guards: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the recent terrorism victims and their families in Israel, the people of Israel, and the Government of Israel;
 (2)condemns terrorism committed under the auspices of the Palestinian Authority; (3)calls on Palestinian leaders to cease supporting, justifying, inciting, or allowing terrorist activities in Israel;
 (4)urges the President of the United States to emphatically condemn the attacks carried out against innocent Israelis and freeze all United States funding to the Palestinian Authority until their leaders openly increase efforts to end their incitement of violence;
 (5)is concerned about the use of national security waivers to continue supplying aid to the Palestinian Authority; and
 (6)demands, as a condition of continued United States aid consistent with section 620K of the Foreign Assistance Act of 1961 (22 U.S.C. 2378b), as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–449; 120 Stat. 3318), that the President re-certify that the Palestinian Authority government, including all ministers, has publicly accepted and is complying with the principles of such section 620K, which demand the recognition of Israel’s right to exist and the acceptance of previous Israeli-Palestinian agreements.
			
